Title: Mathew Carey to Thomas Jefferson, 16 October 1818
From: Carey, Mathew
To: Jefferson, Thomas


          
            
               Sir
              Philada Oct. 16. 1818.
            
            Your favour of the 6th which I duly recd is before me.
            I feel the justice and propriety of the objection you make to comply with my request on the subject of Baines, which was manifestly incorrect, and which I hope you will have the goodness to excuse. I was induced to make it at the urgent instances of Rev. Mr Weems, contrary in truth to my own opinion of right. It is not the first, by five hundred, of the exemplifications I have made of Ovid’s
            Video meliora proboque—
            Sed deteriora sequor—
            I am engaged in a work which I sh call Vindiciæ Hibernicæ, which embraces the reigns of Elizabeth, James I & Charles I. & will, I hope, develope such a scene of fraud, forgery, and perjury, as has never taken place before, nor since—& I hope never will again. If you have any Books bearing on this subject, a list wd much oblige me, if you can spare time.
            
              I remain, with sincere respect, Your obt hble servt
              Mathew Carey
            
          
          
            By this mail you will receive the other volume of Baines, price $12—
          
        